Citation Nr: 1450115	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  04-38 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date prior to November 3, 2003, for the grant of service connection for a schizoaffective disorder.

2.  Entitlement to an initial evaluation in excess of 10 percent for a schizoaffective disorder.

3.  For the period prior to November 1, 2003, entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to service connection for a sleep disorder, to include as secondary to a service-connected right wrist and hand disabilities.


REPRESENTATION

Appellant represented by:	William C. Herren, Esq.

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to April 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2007 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction was later transferred to the RO in Albequerque, New Mexico.

In January 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the VA central office in Washington, DC.  A transcript of the proceeding has been associated with the claims file.

A July 2011 Board decision remanded these matters (except for the TDIU issue) for further development, and these matters are now returned to the Board for further review.  A more detailed procedural posture is provided in the introduction to the July 2011 Board decision.

In October 2013, the Veteran was notified that the Veterans Law Judge who conducted the January 2011 Board hearing was no longer employed by the Board, and that he may elect to have a new Board hearing.  In October 2013, the Veteran replied that he wished to have a Board hearing, but later canceled his request for a Board hearing in May 2014 in writing.  Therefore, the Veteran's request for a new Board hearing is considered withdrawn.

With regard to the Veteran's schizoaffective disorder rating claim, the Board notes that, regrettably, for the reasons explained in the remand section below, a remand is required for further development in light of certain recent VA treatment records indicating there are other recent treatment records that remain outstanding.  

With regard to the Veteran's TDIU claim presently before the Board (for the period prior to November 1, 2003), the Board notes by way of background that an August 2004 rating decision denied entitlement to a TDIU, which rating decision was appealed to the Board.  A July 2009 Board decision granted entitlement to a TDIU.  An August 2009 RO decision assigned an effective date for his TDIU of November 1, 2003.  Herein, the Board has awarded an earlier effective date of September 11, 2003 (from November 3, 2003) for the award of service connection for the Veteran's schizoaffective disorder.  Because the Veteran has appealed the issue of the initial rating for his schizoaffective disorder, the Board has remanded the matter of assignment of a disability rating for the earlier period from September 11, 2003 to November 2, 2003 to the AOJ for review in the first instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board acknowledges that the Veteran has also alleged unemployability in part due to his psychiatric condition, as well as due to his alleged sleep disorder.  See, e.g., Correspondence, May 2004.  In light of the grant herein of an earlier effective date for service connection for the Veteran's schizoaffective disorder, and in light of the initial rating claim remanded herein for the period prior to November 3, 2003, and in light of Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Board finds that the issue of entitlement to a TDIU for the period prior to November 1, 2003 is part and parcel to the Veteran's schizoaffective disorder rating matter for the period prior to November 3, 2003, and is therefore presently before the Board (and will be remanded as intertwined with the rating matter).

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in Virtual VA to ensure consideration of the totality of the evidence.

The issues of entitlement to a higher initial rating for the Veteran's schizoaffective disorder, to a TDIU for the period prior to November 1, 2003, and to service connection for a sleep disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  A July 1993 rating decision denied service connection for alcohol abuse, claimed as a psychosocial disorder; the Veteran did not file a notice of disagreement as to that issue and that decision became final in that regard.

2.  On September 11, 2003, the Veteran filed a claim for entitlement to service connection for a claimed "mental condition," and the RO thereafter awarded service connection for a schizoaffective disorder; no other communications are of record from the Veteran dated prior to September 11, 2003 (and dated after the final July 1993 rating decision) relating to any psychiatric disorder.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 11, 2003, for the award of service connection for a schizoaffective disorder have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

2.  The criteria for an effective date prior to September 11, 2003, for the award of service connection for a schizoaffective disorder have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for an earlier effective date for the award of service connection for a schizoaffective disorder, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

For effective date claims, where service connection has been granted and the effective date and initial rating have been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the effective date or initial rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran has not identified any outstanding records relating to his claim for an earlier effective date.  

The Board adds that, pursuant to the Board's November 2007 remand directive, the RO requested the Veteran's records from the Social Security Administration in March 2008, which records have been associated with the claims file.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

38 U.S.C.A. § 5110(a) provides that "the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  See also Sears v. Principi, 16 Vet. App. 244 (2002).  Similarly, 38 C.F.R. § 3.400(b)(2) provides that for disability compensation for direct service connection, the effective date is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  Likewise, with regard to applications to reopen finally disallowed claims, 38 C.F.R. § 3.400(q)(2) provides that the effective date of an award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.

"Any communication or action indicating an intent to apply for one or more benefits under the laws administered by [VA] ... may be considered an informal claim.  Such informal claim must identify the benefit sought."  38 C.F.R. § 3.155(a) (2012).  "The mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).

A November 2007 rating decision granted entitlement to service connection for a schizoaffective disorder, effective November 3, 2003.  The Veteran claims entitlement to an earlier effective date for service connection.

The Veteran essentially asserts that his May 1993 claim for a "psychosocial disorder," filed in May 1993, was never adjudicated by the RO.  He contends in the alternative that the medical evidence of record indicates that his schizoaffective disorder had its onset in 1993.

The Board acknowledges that the Veteran filed a May 1993 claim for service connection for a "psychosocial" condition.  That claim was, however, denied by way of a July 1993 rating decision, and the Veteran did not file a notice of disagreement and new and material evidence was not received within one year; therefore, that decision became final.  The July 1993 rating decision reads in part:

Veteran claims service connection for a psychosocial condition. . . Service records show Veteran seen for alcohol abuse . . . Veteran subsequently hospitalized in alcohol rehab program . . . with diagnosis of alcohol abuse.  No neuropsychiatric disorder was noted. . . Service connection is denied for alcohol abuse, claimed as psychosocial disorder, as this is a condition which was incurred in a manner which precludes entitlement to benefits.

Clearly, as shown above, the Veteran's claimed psychosocial condition was adjudicated by the RO by way of the July 1993 rating decision.  The RO determined, however, that there was no evidence of any diagnosed psychiatric disorder, but rather, only alcohol abuse, for which service connection could not be awarded, and later noting in the decision that it was the result of the Veteran's own willful misconduct.  The Veteran did not file a notice of disagreement with this aspect of the rating decision, nor was new and material evidence received within one year.

Subsequently, the earliest correspondence from the Veteran in the claims file relating to any psychiatric condition is dated September 11, 2003, and also bears a stamped received date of September 11, 2003.  In this correspondence, the Veteran wrote that he had been referred to a psychiatrist because a doctor thought he was reliving his traumatic experience in service, that he was still under evaluation, and that he had no confirmed diagnosis for his "mental condition."

Subsequently, an April 2004 rating decision denied entitlement to service connection for posttraumatic stress disorder (PTSD), and an August 2004 rating decision denied entitlement to service connection for depression.  The Veteran filed an August 2004 notice of disagreement, and later an October 2004 Form 9 substantive appeal.  Ultimately, a July 2007 Board decision recharacterized the Veteran's claim as for an acquired psychiatric disorder, and granted service connection for a schizoaffective disorder.  A November 2007 rating decision assigned an effective date of November 3, 2003, which rating decision the Veteran appealed to the Board herein.

As noted above, under 38 U.S.C.A. § 5110(a), for claims filed beyond one year from separation from service, the effective date of the award of service connection "shall not be earlier than the date of receipt of application therefor."  See also 38 C.F.R. § 3.400(b)(2).  Therefore, as the Veteran filed an informal claim for service connection for a mental condition on September 11, 2003, the Board finds that the evidence is in favor of granting entitlement to an earlier effective date of September 11, 2003 for the award of service connection for a schizoaffective disorder.

With regard to whether the Veteran may be entitled to an effective date prior to September 11, 2003, the Board has considered whether an informal claim was filed prior to that date.  There is no correspondence in the entire claims file, however, relating to any claimed psychiatric condition prior to September 11, 2003 (and after the July 1993 rating decision that denied his prior claim for a psychosocial condition).  

The Board acknowledges that the January 2007 VA examiner opined that the Veteran's schizoaffective disorder symptoms appeared to have had their onset in 1993.  The Board also acknowledges that the Veteran argues that because a prior Board decision noted that the Veteran's schizophrenia had its onset in service, he should be entitled to an earlier effective date (apparently back to the time of his service).  Board emphasizes, however, that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA."  See Lalonde v. West, 12 Vet. App. 377, 382 (1999).  In other words, the Board acknowledges that the onset of the Veteran's schizoaffective disorder may have been in service in 1993 according to the medical evidence of record.  The earliest possible effective date by law, however, is the date that his claim for a mental condition was filed, which was in September 2003, not the earliest date of symptoms or diagnosis shown in the medical evidence.  The existence of medical records or evidence alone cannot be construed as an informal claim.  See Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006); cf. 38 C.F.R. § 3.157 (2012).

Therefore, in light of all of the above, the Board concludes that the earliest possible effective date of service connection for the Veteran's schizoaffective disorder is September 11, 2003, the date of receipt of his informal claim, and that the preponderance of the evidence is against the assignment of an effective date priorto.


ORDER

Entitlement to an effective date of September 11, 2003, for the award of service connection for a schizoaffective disorder is granted.


REMAND

A.  PTSD Rating

The Veteran's schizoaffective disorder is assigned a 10 percent initial disability rating, effective November 3, 2003.  See 38 C.F.R. § 4.130 (Diagnostic Code 9211).  The Veteran seeks a higher initial rating.  

October 2009 and April 2010 VA treatment records indicate that the Veteran was prescribed risperidone by a non-VA provider.  As noted above, a February 2006 VA treatment record reflects that the Veteran reported being treated privately by Dr. R.J., and it was noted that his case would be closed with VA psychiatry.  A recent April 2012 VA treatment record reflects that the Veteran reported that he had a fairly recent visit at an emergency room for chest pain and palpitations that were diagnosed as a panic disorder.  Also, he reported that he had recently been evaluated, apparently by a private provider, who he reported told him there was nothing wrong with him.  

As the record indicates that there may be recent outstanding emergency room records and private treatment records, the Board finds that a remand is necessary so that any such outstanding records may be associated with the claims file.

Pursuant to the last July 2011 remand, the Veteran was provided with a VA examination in March 2013, which examiner opined that the Veteran's condition had improved.  Should any additional private medical records be associated with the claims file that indicate that the Veteran's condition has worsened since the March 2013 VA examination, a new VA examination should be provided to address the current severity of the Veteran's schizoaffective disorder.

In addition, because the Board has granted herein an earlier effective date of September 11, 2003 for service connection, the matter of his initial rating for this earlier period from September 11, 2003 to November 2, 2003 is likewise before the Board.  The RO has not yet, however, had an opportunity to determine the proper initial rating for this earlier period; therefore, it would be prejudicial for the Board to act on this matter in the first instance.  When the Board addresses in its decision a question that has not been addressed by the RO, it must consider whether the veteran has been given adequate notice to respond and, if not, whether he has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 (1993).  As such, this matter will be remanded to the AOJ for consideration in the first instance.

B.  TDIU

As explained in the introduction above, the issue remains of entitlement to a TDIU for the period prior to November 1, 2003.  As the Veteran's schizoaffective initial rating matter is being remanded herein, the Board finds that it is likewise appropriate to remand the issue of entitlement to a TDIU for the period prior to November 1, 2003 as intertwined with the rating matter.

C.  Sleep Disorder

The Veteran claims entitlement to service connection for a sleep disorder, to include as secondary to (caused or aggravated by) his service-connected right wrist and hand disabilities.  He asserts that he has nightmares that awaken him regarding his injury in service, and also that the pain and numbness he experiences disturbs his sleep.  See, e.g., Private Treatment Record, Dr. M.B., January 2004; Correspondence, May 2004; VA Treatment Records, December 1993, February 2001, October 2003.  He has reported difficulty sleeping since service.  See Correspondence, November 2003.

An April 2012 VA treatment record reflects the Veteran had returned to the area after living in Dallas and then Corpus Christi.  A July 2012 VA treatment record indicates that the Veteran was treated in Dallas for his sleep apnea one year prior, but it is unclear whether he received VA or private treatment.  In a January 2013 statement, the Veteran reported that he was scheduled for a VA sleep study that had yet to be performed, and that he also underwent a sleep study at a private facility that he believed was outstanding from the claims file.  Similarly, a March 2013 VA treatment record reflects that he reported he was paying for a private sleep study and CPAP.  Therefore, this matter should be remanded so that all recent VA treatment records dated since May 2013 may be associated with the claims file, and so that the Veteran can identify any outstanding VA and private treatment records relating to his claim.

Pursuant to the July 2011 Board remand, the Veteran was afforded a March 2013 VA examination.  The examiner opined that the Veteran's sleep apnea is less likely than not caused by his service-connected right wrist or hand disability.  The examiner did not, however, provide any opinion as to whether it is aggravated by such.  Therefore, the Board finds that on remand, a VA medical opinion should be obtained to address aggravation.  See Stegall v. West, 11 Vet. App. 268 (1998).  In addition, the Board acknowledges that the Veteran has cited service treatment records showing sleep complaints relating to his right arm or wrist.  See, e.g., Form 9, May 2010 (with attachments).  Therefore, the VA examiner should also address whether the Veteran's sleep apnea had its onset in service or is otherwise related to his active service.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file (paper or electronic) all of the Veteran's recent VA treatment records dated since May 2013, including a record of a recent VA sleep study referenced by the Veteran as scheduled in January 2013.  

2.  Ask the Veteran to identify any outstanding VA and private treatment records relating to his claims, and ask him to authorize the release of records as necessary, in particular:

a) Any private psychiatric treatment dated since May 2007, including but not limited to any treatment by Dr. R.J. (see October 2009 and April 2010 VA treatment records indicating a non-VA provider);
b) Any emergency room treatment records from 2012 relating to chest pain/heart palpitations (see April 2012 VA treatment record);
c) Any private psychiatric evaluation records from 2012 (see April 2012 VA treatment record);
d) Any VA treatment (including dates) for his schizoaffective disorder or sleep apnea at any VA medical center in Dallas or Corpus Christi between 2007 and April 2012 (see April 2012 VA treatment record);
e) Any private or VA treatment for his sleep apnea in 2011 (see July 2012 VA treatment record);
f) Any private treatment records dated since 2004 relating to his sleep apnea, including any sleep studies; in that regard, note that the Veteran reported an outstanding private record in January 2013, and he reported being scheduled for a private sleep study in March 2013.

If any records so identified be found to be unavailable, this should be specifically noted in the claims file.

Should any additional private medical records be obtained that indicate a potential worsening of the Veteran's psychiatric condition since the March 2013 VA examination, a new VA examination should be provided to address the current severity of his schizoaffective disorder.

3.  After the above development in paragraphs (1) and (2) has been completed, obtain a VA medical opinion from the examiner who performed the March 2013 VA examination relating to the Veteran's claim for sleep apnea.  The examiner should be asked to review the entire claims folder, paper and electronic, and to clarify as follows:

a) Whether it is "at least as likely as not" (50-50 probability) his sleep apnea had its onset in service or is otherwise directly related to his active service (as the Veteran cites difficulty sleeping in service noted in the service treatment records); and
b) Whether it is "at least as likely as not" (50-50 probability) that the Veteran's sleep apnea was aggravated by (worsened beyond the natural progression of the disease) his service-connected right wrist or hand/arm condition;

If aggravation is found, please ask the VA examiner to address, to the extent feasible:  (1) the baseline manifestations of the Veteran's sleep apnea found prior to aggravation; and (2) the increased manifestations which, in the medical professional's opinion, are proximately due to the service-connected right wrist or hand/arm.

All conclusions should be supported by an adequate rationale.

If the same VA examiner who prepared the March 2013 VA examination report is unavailable, the Veteran should be scheduled for a new VA examination.

4.  After the above development in paragraphs (1) and (2) has been completed, assign an initial rating for the Veteran's schizoaffective disorder for the period from September 11, 2003 to November 2, 2003, in light of the Board's grant of the earlier effective date for the grant of service connection. 

5.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


